               Case 3:18-ap-03046-SHB          Doc 1-1 Filed 10/29/18 Entered 10/29/18 16:23:15                    Desc
                                                    Exhibit A Page 1 of 2


                              CHANCERY COURT FOR GRAINGER COUNTY, TENNESSEE


                                                                            I, Vicl enlcc, Clerk & Master, certify
               M. Dustin Long d/b/a                                         that th I ling is a true and perfect copy of
               Long Excavating and Hauling,                                 filed in ::
                                                                                Thi*
                     Plaintiff,
                                                                                                        ., Clerk & Master
               vs.                                                               No. 2012-CH-12
                                                                           Notice of Entry Required
               Goins Hollow Quarry, LLC,
i
               Delores Piercy, Shane Piercy,                                  rlGER COUNTY CHANCERY COURT

o              and Lester Dan Piercy Jr.,
                                                                                          VICKIE D. HODGF
UJ
     DO
                     Defendants.                                                            FRK & MASTER

     2:   C3



                                                           Judgment



                   The Court conducted a bench trial in this action on September 19, 2013. In accordance with
               Tennessee Rule of Civil Procedure 52.01, the Court's findings of fact and conclusions of law
               appear in a transcript of the ruling, which has been filed with the clerk and master, and is
               incorporated by reference. Based on the pleadings, the testimony, the exhibits, the arguments of
               counsel, and the entire record, the Court finds that defendant Goins Hollow Quarry, LLC, should
               be dismissed, but that the plaintiff is entitled to judgment against the remaining defendants.

                    Therefore, the Court DISMISSES the claims against Goins Hollow Quarry, LLC, and
               awards M. Dustin Long JUDGMENT against defendants Delores Piercy, Shane Piercy, and
               Lester Dan Piercy Jr., jointly and severally, for $151,670.87 (which has been reduced by the
               stipulated setoffs of $9,593.34 for the defendants' counterclaim and $2,499.31 for the two checks
               already paid to Long).
                    Finally, the Court ORDERS that Long may seek contribution from the defendants if
               Hinkle Contracting Company, LLC, gets a judgment against him for any unpaid royalties. The
               Court further holds that each individual party in this action is ultimately responsible for 25% of
               any reclamation amounts found to be owed to Hinkle Contracting in its Davidson County action,
               so any party may seek contribution from the others to the extent that he or she is forced to pay
               more than 25% of the total amount due.

                     Costs are taxed to Delores Piercy, Shane Piercy, and Lester Dan Piercy Jr.
Case 3:18-ap-03046-SHB        Doc 1-1 Filed 10/29/18 Entered 10/29/18 16:23:15                Desc
                                   Exhibit A Page 2 of 2


Date: /{5^4- X/3



                                                                            )RGETYjR.
                                                                    Chancellor

Approved for Entry:



IfftanJb CovirtiAO
Mark A. Cowan, TNBarNo. 14278
Swanson & Cowan, LLP
717 West Main Street, Suite 100
Morristown, TN 37814-4523
(423) 586-9200
Attorney for Dustin Long



                              CERTIFICATE OF SERVICE
    I certify that on October 4,2013, a copy of this judgment was mailed (and e-mailed) to:

             Johnny V. Dunaway, Esq.
             407 East Central Avenue
             P.O. Box 1779
             LaFollette, TN 37766-1779
             judydlo@hotmail.com
             (423) 562-0836
             Attorney for Defendants




                                                               Mark A. Cowan
                                                            Attorney for Dustin Long
